Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 1 of 32




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                  MDL NO. 2924
    PRODUCTS LIABILITY                                          20-MD-2924
    LITIGATION

                                                 JUDGE ROBIN L. ROSENBERG
                                        MAGISTRATE JUDGE BRUCE E. REINHART

                                    /

    THIS DOCUMENT RELATES TO ALL CASES

    ______________________________________________________________________________

                   THE RETAILER AND PHARMACY DEFENDANTS’
           RULE 12 MOTION TO DISMISS ON THE GROUND OF PREEMPTION
                    AND INCORPORATED MEMORANDUM OF LAW
    ______________________________________________________________________________
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 2 of 32




                                                        TABLE OF CONTENTS

                                                                                                                                              Page

    I.        INTRODUCTION .............................................................................................................. 1

    II.       BACKGROUND AND FACTUAL ALLEGATIONS AGAINST THE RETAILER
              AND PHARMACY DEFENDANTS ................................................................................. 3

              A.         The Roles of the Retailer and Pharmacy Defendants ............................................. 3

              B.         All Allegations Against the Retailer and Pharmacy Defendants Turn on a
                         Theory of Design Defect and/or Failure to Warn ................................................... 5

    III.      ARGUMENT ...................................................................................................................... 7

              A.         Claims Against the Retailer and Pharmacy Defendants Fall Under
                         Mensing/Bartlett Conflict Preemption .................................................................... 7

                         1.         The Retailer and Pharmacy Defendants Had No Legal Ability to Alter
                                    Ranitidine’s Design or Warnings ................................................................ 8

                         2.         Any Claims that the Retailer and Pharmacy Defendants Should Not
                                    Have Sold Ranitidine Are Preempted ....................................................... 11

                         3.         All Remaining Claims Against the Retailer and Pharmacy Defendants
                                    Are Preempted .......................................................................................... 12

              B.         The Drug Supply Chain Security Act Preempts All Claims Relating to
                         Prescription Ranitidine.......................................................................................... 15

                         1.         The Drug Supply Chain Security Act Establishes a Framework of
                                    Requirements Governing Pharmacies’ Tracing and Investigation of
                                    Potentially Misbranded Drugs .................................................................. 15

                         2.         Plaintiffs’ Claims Against the Pharmacy Defendants Are Expressly
                                    Preempted ................................................................................................. 16

    IV.       CONCLUSION ................................................................................................................. 18

    APPENDIX A ............................................................................................................................ A-1

              Retailer/Pharmacy Defendants Named in the PI and Consumer Complaints ................ A-1
              Retailers/Pharmacies Not Named in the PI or Consumer Complaints .......................... A-3
              Other............................................................................................................................... A-4



                                                                           ii
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 3 of 32




                                                    TABLE OF AUTHORITIES

    Cases                                                                                                                             Page(s)

    Brazil v. Janssen Research & Dev. LLC,
       196 F. Supp. 3d 1351 (N.D. Ga. 2016) ................................................................................... 10

    Brinkley v. Pfizer, Inc., 772 F.3d 1133
       (8th Cir. 2014)......................................................................................................................... 12

    Buckman Co. v. Plaintiffs’ Legal Comm.,
       531 U.S. 341 (2001) ................................................................................................................ 14

    Cardenas v. Toyota Motor Corp.,
       418 F. Supp. 3d 1090 (S.D. Fla. 2019) ................................................................................... 14

    Carter v. Novartis Consumer Health, Inc.,
       582 F. Supp. 2d 1271 (C.D. Cal. 2008) .................................................................................. 15

    Cipollone v. Liggett Group, Inc.,
       505 U.S. 504 (1992) ................................................................................................................ 17

    Cramer v. State of Fla.,
       117 F.3d 1258 (11th Cir. 1997) ................................................................................................ 4

    Drager v. PLIVA USA, Inc.,
       741 F.3d 470 (4th Cir. 2014) .................................................................................................. 12

    Fullington v. Pliva, Inc.,
       No. 4:10CV00236 JLH, 2014 WL 806149 (E.D. Ark. Feb. 28, 2014) ................................... 12

    Greager v. McNeil-PPC, Inc.,
       414 F. Supp. 3d 1137 (N.D. Ill. 2019) ................................................................................ 9, 10

    Hernandez v. Johnson & Johnson Consumer, Inc.,
       No. 3:19-cv-15679-BRM-TJB, 2020 WL 2537633 (D.N.J. May 19, 2020) .......................... 14

    In re Darvocet, Darvon, & Propoxyphene Prod. Liab. Litig.,
        756 F.3d 917 (6th Cir. 2014) ............................................................................................ 10, 14

    In re Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No. II),
        MDL No. 2243 (JAP-LHG), 2012 WL 181411 (D.N.J. Jan. 17, 2012) ................................... 9

    In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices & Prods. Liab. Litig.,
        MDL No. 2:14-mn-02502-RMG, 2016 WL 7368203 (D.S.C. Nov. 1, 2016) ........................ 10



                                                                         iii
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 4 of 32




    Mut. Pharm. Co. v. Bartlett,
       570 U.S. 472 (2013) ........................................................................................................ 3, 8, 12

    Nat’l Meat Ass’n v. Harris,
       565 U.S. 452 (2012) ................................................................................................................ 17

    PLIVA, Inc. v. Mensing,
       564 U.S. 604 (2011) .............................................................................................................. 3, 8

    Riegel v. Medtronic, Inc.,
       552 U.S. 312 (2008) ................................................................................................................ 17

    Smith v. Teva Pharm. USA, Inc.,
       437 F. Supp. 3d 1159 (S.D. Fla. 2020) ..................................................................................... 9

    Stevens v. Cmty. Health Care, Inc.,
        No. ESCV200702080, 2011 WL 6379298 (Mass. Super. Oct. 5, 2011) .................................. 9

    Statutes

    21 C.F.R. § 314.150 ................................................................................................................ 10, 11

    21 U.S.C. § 355 ......................................................................................................................... 9, 13

    21 U.S.C. § 379r ....................................................................................................................... 4, 14

    Drug Supply Chain Security Act,
       21 U.S.C. §§ 360eee to 360eee-4 ............................................................................ 3, 15, 16, 17

    Food, Drug, and Cosmetic Act,
       21 U.S.C. § 301 et seq............................................................................................................. 14

    Magnuson-Moss Warranty Act,
      15 U.S.C. § 2301 ..................................................................................................................... 14

    Other Authorities

    Cong. Rec. H5946, 62, 64 (daily ed. Sept. 28, 2013) ................................................................... 16




                                                                          iv
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 5 of 32




            Pursuant to this Court’s Pretrial Orders #30, 31, and 36, the Retailer and Pharmacy

    Defendants 1 hereby submit this memorandum of law in support of their Rule 12 motion to dismiss

    the Master Personal Injury Complaint (“PI Complaint”) and the Consolidated Consumer Class

    Action Complaint (“Consumer Complaint”) 2 on the ground of preemption.

    I.      INTRODUCTION

            Through their operative complaints, Plaintiffs ask this Court to overlook years of product

    liability and multidistrict litigation precedent and, for the first time, hold every entity in the supply

    chain accountable for an allegedly defective product—despite the fact that retailers and pharmacies

    have no legal ability to do what Plaintiffs claim they should have done. Aside from sweeping

    overgeneralizations lobbed at the Retailer and Pharmacy Defendants in the PI and Consumer

    Complaints, which are addressed in Defendants’ Shotgun Pleading Briefs, 3 Plaintiffs’ claims can

    be, at best, distilled into allegations that (1) the design of Zantac/ranitidine is inherently defective

    due to the risk of formation of NDMA; and (2) the warnings accompanying the drug were defective

    because they did not sufficiently warn of this risk. In other words, Plaintiffs claim that the Retailer



    1
      Throughout this brief, the phrase “Retailer Defendants” refers to those allegedly engaging in the
    act of selling over-the-counter ranitidine, and the phrase “Pharmacy Defendants” refers to those
    allegedly engaging in the act of dispensing prescription ranitidine. Many Defendants are both
    Retailer Defendants and Pharmacy Defendants. As used herein, the phrase “Retailer and
    Pharmacy Defendants” encompasses both, and the roles of these respective Defendants are
    identified in Appendix A.
    2
      At issue in this memorandum are two complaints: (1) the PI Complaint [Dkt. No. 887]; and (2)
    the Consumer Complaint [Dkt. No. 889]. The Retailer and Pharmacy Defendants are not named
    in the Consolidated Third Party Payor Class Complaint [Dkt. No. 888]. Certain Retailer and
    Pharmacy Defendants are only named in the PI Complaint or in individual cases. Appendix A.
    3
      “Defendants’ Shotgun Pleading Briefs” refer to (1) Defendants’ Motion to Strike Consolidated
    Consumer and Third Party Payor Class Action Complaints on Grounds of Impermissible Shotgun
    Pleading and Lack of Article III Standing and Incorporated Memorandum of Law in Support; and
    (2) Defendants’ Motion to Dismiss Plaintiffs’ Master Personal Injury Complaint. The arguments
    set forth therein are incorporated herein by reference.
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 6 of 32




    and Pharmacy Defendants should be held liable for a design defect inherent in a product they

    neither designed nor manufactured, and that these Defendants should have defied federal law and

    unilaterally changed the ranitidine label to warn of dangers that were unknown to them.

           The claims against the Retailer and Pharmacy Defendants are preempted and should be

    dismissed for the following reasons:

        1. The Retailer and Pharmacy Defendants did not manufacture—nor are they alleged to have

           manufactured—ranitidine. They likewise did not hold—nor are they alleged to have

           held—the New Drug Application (“NDA”), or even an Abbreviated New Drug Application

           (“ANDA”), for any ranitidine product. Based on the thorough analyses set forth in the

           Brand Manufacturers’ Preemption Brief 4 and the Generic Manufacturers’ Preemption

           Brief, 5 the Retailer and Pharmacy Defendants had no legal authority or ability to alter the

           chemical composition of ranitidine, and any design defect claim against these Defendants

           is preempted.

        2. The Retailer and Pharmacy Defendants likewise had no ability to alter the FDA-approved

           labeling and warnings for ranitidine products, whether sold over-the-counter (“OTC”) or

           by prescription. Accordingly, Plaintiffs’ failure-to-warn and Magnuson-Moss Warranty

           Act claims must be dismissed, as explained in the Generic Manufacturers’ Preemption

           Brief, addressing conflict preemption under PLIVA, Inc. v. Mensing, 564 U.S. 604, 616-18




    4
      The phrase “Brand Manufacturers’ Preemption Brief” used herein refers to the Branded
    Defendants’ Rule 12 Partial Motion to Dismiss Plaintiffs’ Three Complaints as Preempted by
    Federal Law and Incorporated Memorandum of Law.
    5
      The phrase “Generic Manufacturers’ Preemption Brief” used herein refers to the Generic
    Manufacturers’ and Repackagers’ Rule 12 Motion to Dismiss on the Ground of Preemption and
    Incorporated Memorandum of Law.

                                                    2
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 7 of 32




             (2011), and Mutual Pharmaceutical Co. v. Bartlett, 570 U.S. 472, 479-80 (2013), and as

             expanded upon herein.

          3. Specific to the Pharmacy Defendants, Plaintiffs’ claims regarding prescription ranitidine

             are expressly preempted by the Drug Supply Chain Security Act. See 21 U.S.C. §§ 360eee

             to 360eee-4.

             In an effort to most efficiently present these arguments, the Retailer and Pharmacy

    Defendants incorporate and adopt herein by reference the detailed preemption analyses set forth

    in the Brand Manufacturers’ Preemption Brief, the Generic Manufacturers’ Preemption Brief, and

    the Distributors’ Preemption Brief. 6 For the reasons articulated below, these arguments apply with

    even greater force and effect to the claims against the Retailer and Pharmacy Defendants.

             Finally, pursuant to PTO #36 [Dkt. No. 1346], the instant memorandum does not address

    all legal deficiencies in the claims asserted against the Retailer and Pharmacy Defendants in the

    PI and Consumer Complaints, as those additional arguments will be addressed in subsequent

    briefing pursuant to the schedule set by the Court. However, the Court need not reach those

    deficiencies because, for the reasons stated below, all claims against the Retailer and Pharmacy

    Defendants are preempted.

    II.      BACKGROUND AND FACTUAL ALLEGATIONS AGAINST THE RETAILER
             AND PHARMACY DEFENDANTS

             A.      The Roles of the Retailer and Pharmacy Defendants.

             With respect to ranitidine, the Retailer and Pharmacy Defendants are not a homogeneous

    group of entities. On one hand, the Retailer Defendants are those entities that sold OTC ranitidine,

    in either branded or generic form, to consumers. On the other hand, only the Pharmacy Defendants


    6
     The phrase “Distributors’ Preemption Brief” used herein refers to the Distributor Defendants’
    Rule 12 Motion to Dismiss on the Ground of Preemption and Incorporated Memorandum of Law.

                                                     3
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 8 of 32




    (those with licensed pharmacies) could dispense branded or generic prescription ranitidine to

    patients according to valid prescriptions from physicians. Some Defendants are both Retailers and

    Pharmacies; others are only one or the other. See Appendix A. As set forth herein, the difference

    matters. The Mensing/Bartlett analysis preempts all claims against both types of Defendants.

    However, 21 U.S.C. § 379r preempts non-product liability claims against the Retailer Defendants

    only, and the Drug Supply Chain Security Act, a separate federal law, preempts claims against the

    Pharmacy Defendants only. See infra Part III.B.

           Importantly, no Retailer or Pharmacy Defendant is alleged to have designed or

    manufactured ranitidine, or to have held an NDA or ANDA for any branded or generic formulation

    of ranitidine. See PI Complaint ¶ 155 (identifying the roles of “Retailers”); id. ¶¶ 231-244

    (identifying NDA holders for branded Zantac); id. ¶¶ 251 (identifying ANDA holders for all

    prescription and OTC ranitidine). Thus, regardless of the product that the Retailer Defendants sold

    or the Pharmacy Defendants dispensed, it is clear from both the PI and Consumer Complaints that

    these Defendants are named solely for their role in selling or dispensing ranitidine. 7




    7
      Plaintiffs characterize certain Retailer and Pharmacy Defendants as so-called “Repackagers” in
    the PI Complaint and Consumer Complaint, presumably because these Defendants sold generic
    OTC private label or “store brand” ranitidine manufactured by a Generic Manufacturer. See, e.g.,
    PI Complaint ¶ 211. These vague allegations are unclear, unsupported, and fail for the reasons set
    forth in the Defendants’ Shotgun Pleading Briefs. E.g., Cramer v. State of Fla., 117 F.3d 1258,
    1263 (11th Cir. 1997) (discussing how shotgun pleading impedes justice). Because certain Generic
    Manufacturers are also named as so-called “Repackagers,” these claims are discussed in the
    Generic Manufacturers’ Preemption Brief and not further addressed here. The Retailer and
    Pharmacy Defendants that are characterized as “Repackagers” do not concede that they are, in
    fact, Repackagers or subject to the allegations made as to Repackagers, but nevertheless adopt, by
    reference, the Generic Manufacturers and Repackagers’ preemption analysis with respect to this
    characterization.

                                                      4
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 9 of 32




           B.      All Allegations Against the Retailer and Pharmacy Defendants Turn on a
                   Theory of Design Defect and/or Failure to Warn.

           The PI Complaint alleges that Plaintiffs developed cancer and other physical injuries as a

    result of taking medicines containing ranitidine. 8 The Consumer Complaint focuses largely on the

    alleged economic loss associated with the purchase of ranitidine, alleging that Plaintiffs would not

    have purchased ranitidine products had they known of the drug’s risk. Consumer Complaint ¶ 721.

    The Consumer Complaint Plaintiffs seek refunds for purchases of the drug, medical monitoring

    damages, and other economic loss remedies. Both Complaints assert nearly identical facts against

    the Retailer and Pharmacy Defendants.

           In both Complaints, Plaintiffs’ claims against the Retailer and Pharmacy Defendants boil

    down to the allegation that, in Plaintiffs’ words, “Defendants [collectively] concealed from the

    public a devastating secret . . . : Zantac and its generic forms inherently harbor a well-known cancer

    causing compound, N-Nitrosodimethylamine [NDMA].” PI Complaint, p. 1 (Preamble); see also

    id. ¶ 1 (“ranitidine is anything but safe. It is an unstable molecule that breaks down under normal

    conditions into high levels of NDMA, a carcinogen that is as potent as it is dangerous.”); id. ¶ 6

    (“The high levels of NDMA observed in ranitidine-containing products is a function of the drug’s

    unstable nature.”).

           In other words, Plaintiffs allege that ranitidine is inherently defective because its

    formulation leads to certain cancers (a design defect claim) and that Defendants—including the

    Retailer and Pharmacy Defendants—failed to disclose this risk to the public (a failure-to-warn



    8
      Plaintiffs use “ranitidine” and “ranitidine-containing drug” interchangeably, as do the Retailer
    and Pharmacy Defendants here. FDA uses the drug name “ranitidine hydrochloride” in its
    databases (see PI Complaint ¶ n.1 (noting that Boehringer Ingelheim holds an ANDA for “generic
    ranitidine”)) though the ANDA is technically listed as “ranitidine hydrochloride” in the FDA
    database.

                                                      5
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 10 of 32




    claim). Although Plaintiffs assert eleven causes of action in the PI Complaint against the Retailer

    and Pharmacy Defendants, the common thread across them all is the alleged inherent molecular

    defect in ranitidine, and Defendants’ alleged failure to warn consumers of this defect. The

    allegations in each of the non-derivative counts of the PI Complaint further confirm the nature of

    these claims against the Retailer and Pharmacy Defendants:

        Count       Para.                          PI Complaint Allegations

          I         ¶ 460 Even though Defendants knew or should have known that ranitidine
      Failure to          posed a grave risk of harm, they failed to exercise reasonable care to
        Warn              warn of the dangerous risks associated with use and exposure to
       (Strict            ranitidine-containing products. The dangerous propensities of
      Liability)          ranitidine-containing products and the carcinogenic characteristics of
                          NDMA . . . were known to Defendants, or scientifically knowable to
                          Defendants through appropriate research and testing by known methods,
                          at the time they distributed, supplied or sold the product, and were not
                          known to end users and consumers, such as Plaintiffs.

          II        ¶ 486 At the time ranitidine-containing products left Defendants’ control, there
        Design            was a practical, technically feasible, and safer alternative design that
        Defect            would have prevented the harm without substantially impairing the
        (Strict           reasonably anticipated or intended function of Defendants’ ranitidine-
       Liability)         containing products. For example, Defendants could have provided
                          proper warnings, expiration dates, stability information, and associated
                          information.

         IV       ¶ 505     At the time of manufacture, Defendants could have provided warnings
      Failure to            or instructions regarding the full and complete risks of ranitidine
        Warn                because they knew or should have known use of ranitidine-containing
     (Negligence)           products was dangerous, harmful and injurious when used by
                            Plaintiffs in a reasonably foreseeable manner.

         VII        ¶ 545 At all relevant times, Defendants had a duty to exercise reasonable care
       General            in the marketing and sale of ranitidine-containing products. Defendants’
      Negligence          owed to consumers and the general public a duty of care that included
                          providing accurate, true, and correct information concerning the
                          risks of using ranitidine-containing products and appropriate,
                          complete, and accurate warnings concerning the potential adverse
                          effects of ranitidine and, in particular, its ability to transform into
                          the carcinogenic compound NDMA.




                                                    6
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 11 of 32




         IX         ¶ 583 Physicians would not have prescribed, and Plaintiffs would not have
       Express            purchased or used ranitidine-containing products had Defendants
       Warranty           properly disclosed the risks associated with ranitidine, either through
                          advertising, labeling, or any other form of disclosure.

         X          ¶ 596 Defendants intended that ranitidine-containing products be used in the
       Implied            manner in which Plaintiffs, in fact, used them and which Defendants
       Warranty           impliedly warranted to be of merchantable quality, safe, and fit for
                          this use, even though ranitidine-containing products were not
                          adequately tested or researched.

         XI         ¶ 608 Unfair methods of competition or deceptive acts or practices [include]
      Deceptive           Representing that goods or services have characteristics, ingredients,
        Acts              uses benefits or qualities they do not have; [and] Representing that
                          ranitidine-containing products are of a particular standard, quality, and
                          grade when they are not.

          XII       ¶ 631 Defendants were unjustly enriched as a result of their wrongful conduct,
        Unjust            including through the false and misleading marketing, promotions, and
      Enrichment          advertisements that omitted disclosure that the products presented an
                          unreasonable risk of substantial bodily injury resulting from their use.


    PI Complaint ¶¶ 460, 486, 505, 545, 583, 596, 608, 631 (emphasis added).

           The Consumer Complaint contains hundreds of counts, but generally, asserts the same

    causes of action as the PI Complaint against the Retailer and Pharmacy Defendants, with the

    exception of Count Six. Count Six raises a state-law battery cause of action based on “promotion,

    advertisement, marketing, distribution, and sale” of ranitidine, which equally falls within the

    sphere of a failure-to-warn claim. See Consumer Complaint ¶ 894.

    III.   ARGUMENT

           A.      Claims Against the Retailer and Pharmacy Defendants Fall Under
                   Mensing/Bartlett Conflict Preemption.

           The Court is familiar with the Mensing/Bartlett framework from the arguments presented

    by the Brand and Generic Manufacturers, which the Retailer and Pharmacy Defendants adopt

    herein. Reiterated briefly, the U.S. Supreme Court has recognized three broad categories of state


                                                   7
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 12 of 32




    law claims in the context of FDA-regulated drugs that are preempted because they conflict with

    federal law: (1) claims against any non-NDA holder based on the drug’s label or other FDA-

    approved statements; (2) claims based on the drug’s inherent design; and (3) claims that the drug

    never should have been sold in the first place. The first is prohibited under Mensing; the second

    two are prohibited under Bartlett.

           The same principles apply to the Retailer and Pharmacy Defendants, as they do not hold

    an NDA or even an ANDA for ranitidine and therefore have no legal authority to alter the

    composition, design, or labeling for ranitidine, and are also not alleged to have ever manufactured

    any formulation of ranitidine.       All of Plaintiff’s claims against the Retailer and Pharmacy

    Defendants fall within the classes of claims preempted by Mensing and Bartlett, and should be

    dismissed.

                   1.     The Retailer and Pharmacy Defendants Had No Legal Ability to Alter
                          Ranitidine’s Design or Warnings.

           As explained by the Brand Manufacturers, claims against any manufacturer for design

    defect are preempted because no one can change the composition of an FDA-approved drug once

    it is approved. See Bartlett, 570 U.S. at 486-87 (dismissing claim for design defect); Brand

    Manufacturers’ Preemption Brief at Section II.          Likewise, as explained by the Generic

    Manufacturers, claims against generic drug manufacturers for design defect or for inadequate

    warnings are preempted because, as non-NDA holders, they are legally prohibited from

    unilaterally or independently changing either their labels or the chemical composition of the drug

    from that of the reference listed or brand-name drug. Bartlett, 570 U.S. at 475, 483-84; Mensing,

    564 U.S. at 612–15, 618 (dismissing claim for failure to warn); Generic Manufacturers’

    Preemption Brief at Section IV.A.1-3. Because OTC drugs, like non-prescription ranitidine, are

    subject to the same rules and duty of sameness as prescription drugs, the Mensing/Bartlett analysis

                                                      8
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 13 of 32




    applies to claims involving the sale or dispensing of both prescription and OTC ranitidine. See

    Generic Manufacturers’ Preemption Brief at Section IV.B.2-3; see also 21 U.S.C. § 355(j);

    Greager v. McNeil-PPC, Inc., 414 F. Supp. 3d 1137, 1142 (N.D. Ill. 2019).

           Preemption under Mensing/Bartlett applies equally, if not more so, to downstream entities,

    like the Retailer and Pharmacy Defendants here. Pharmacies and retailers have no more authority

    than generic manufacturers to alter a drug’s composition, label, or design. See, e.g., Stevens v.

    Cmty. Health Care, Inc., No. ESCV200702080, 2011 WL 6379298, at *1 (Mass. Super. Oct. 5,

    2011) (noting how distributor “had no ability to change labeling or warnings” and could not be

    subject to liability); In re Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No. II), MDL No.

    2243 (JAP-LHG), 2012 WL 181411, at *3-4 (D.N.J. Jan. 17, 2012) (holding that the distributor

    defendant had no power to alter the drug’s labeling because “[t]hat power lies with the applicant

    who filed the [NDA]”and “a contractual relationship between [the distributor defendant] and

    [NDA holder] cannot change the fact that [the distributor defendant] is not the NDA holder”).

           The Southern District of Florida recently rejected claims that a non-manufacturer, even one

    with a close relationship with the NDA holder and manufacturer, could change a drug’s label or

    composition, thus finding claims against the non-NDA holder preempted. See Smith v. Teva

    Pharm. USA, Inc., 437 F. Supp. 3d 1159, 1165-66 (S.D. Fla. 2020) (“The FDA’s regulations

    nowhere contemplate a distributor of a brand drug, albeit a distributor closely affiliated with the

    NDA holder, initiating changes to an approved NDA . . . Fatal to Plaintiff’s claims is that

    Defendant is not [the drug’s] NDA holder.”). There, the Court found “no reason to depart from

    the wealth of authority clearly stating that a company that does not hold an NDA, regardless of its

    connection to the NDA holder, is powerless to submit label changes to the FDA.” Id. at 1166; see

    also, e.g., In re Darvocet, Darvon, & Propoxyphene Prod. Liab. Litig., 756 F.3d 917, 940 (6th Cir.



                                                    9
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 14 of 32




    2014) (affirming dismissal of state claims against brand manufacturer as preempted because, once

    that defendant divested its NDA prior to plaintiff’s use of the drug, that defendant had “no more

    power to change the [brand] label than did [the generic manufacturer]”); Brazil v. Janssen

    Research & Dev. LLC, 196 F. Supp. 3d 1351, 1364–65 (N.D. Ga. 2016) (noting that a “distributor,

    even of a brand name drug,” cannot change labeling, and holding state claims against one company

    preempted even where the NDA was held by a related company).

           Courts have routinely relied on Mensing/Bartlett to specifically find label- or design-based

    claims against retailers and pharmacies preempted. E.g., In re Lipitor (Atorvastatin Calcium)

    Mktg., Sales Practices & Prods. Liab. Litig., MDL No. 2:14-mn-02502-RMG, 2016 WL 7368203,

    at *2 (D.S.C. Nov. 1, 2016) (“a pharmacy also has no authority to unilaterally change a drug’s

    label” and thus, any claims against the pharmacy based on the label are preempted); Greager, 414

    F. Supp. 3d at 1142 (dismissing claims against retail seller of OTC drug on preemption grounds).

           Thus, the relevant inquiry under Mensing/Bartlett is not the type of defendant (e.g.,

    manufacturer, distributor, retailer) or even the nature of the drug product sold or dispensed (e.g.,

    generic or branded, prescription or OTC), but rather, whether the defendant holds an NDA and

    can unilaterally make changes to the drug’s label or composition. See Greager, 414 F. Supp. 3d

    at 1142 (noting the “key distinction in the relevant regulatory structure and case law is not between

    prescription and non-prescription drugs but between NDA holders and ANDA holders” and

    dismissing all claims relating to an OTC drug against both the generic manufacturer and the

    retailer, including claims for design defect and failure to warn).              Indeed, 21 C.F.R.

    § 314.150(b)(10) allows FDA to withdraw approval for a drug whenever the labeling “is no longer

    consistent with” the branded label, and FDA will notify not only ANDA holders, but also “all other




                                                     10
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 15 of 32




    persons who manufacture or distribute” the drug if the labeling is inconsistent with the branded

    label. § 314.150(a), (b)(10).

           Here, the Retailer and Pharmacy Defendants are mere sellers or dispensers of ranitidine

    manufactured by others. None of the Retailer or Pharmacy Defendants designed or manufactured

    any branded or generic formulation of ranitidine—nor are they alleged to. Likewise, none of these

    Defendants held an NDA for brand name ranitidine, or even an ANDA for generic ranitidine—nor

    are they alleged to. Similarly, none of these Defendants had any ability to change the allegedly

    defective design of the ranitidine they sold or dispensed—nor are they alleged to.

           As non-NDA holders, the Pharmacy Defendants, who simply dispense prescriptions as

    written, and the Retailer Defendants, who simply place the OTC product on store shelves, are

    barred under federal law from unilaterally changing the FDA-mandated labels of the products they

    dispense or sell. Put another way, it would make no sense to find that Mensing precludes failure-

    to-warn claims against a generic manufacturer—because it is powerless to change the label—and

    yet deny the application of those same preemption principles to the sellers and dispensers of

    ranitidine products, who are at least equally as powerless to make a chance to products for which

    they do not hold an NDA or ANDA.

           In short, Mensing and Bartlett apply to the Retailer and Pharmacy Defendants because

    those entities do not hold an NDA for ranitidine and therefore had no legal authority to alter the

    composition of ranitidine or its FDA-approved labeling.

                   2.      Any Claims that the Retailer and Pharmacy Defendants Should Not Have
                           Sold Ranitidine Are Preempted.

           As stated above in Section II.A, the Retailer and Pharmacy Defendants are named in this

    litigation because of their role in selling and dispensing ranitidine. See, e.g., PI Complaint ¶ 155.

    However, because the Retailer and Pharmacy Defendants are precluded from changing the

                                                     11
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 16 of 32




    formulation of ranitidine, and from changing the labeling and warnings associated with ranitidine,

    Plaintiffs’ Complaints confirm that the only recourse these Defendants would have had to escape

    liability was to simply stop selling and dispensing ranitidine altogether.          This is likewise

    preempted.

           As the Bartlett Court explained: “We reject this ‘stop-selling’ rationale as incompatible

    with our pre-emption jurisprudence. Our pre-emption cases presume that an actor seeking to

    satisfy both his federal- and state-law obligations is not required to cease acting altogether in order

    to avoid liability.” 570 U.S. at 488. “Indeed,” the Court wrote, “if the option of ceasing to act

    defeated a claim of impossibility, impossibility pre-emption would be ‘all but meaningless.’” Id.;

    see also Drager v. PLIVA USA, Inc., 741 F.3d 470, 478-79 (4th Cir. 2014) (holding that all state

    law claims against the non-NDA holder defendant were preempted because it “was not permitted

    to change its warnings or formulation” so it could not avoid liability for plaintiff’s claims “except

    by leaving the market”); Brinkley v. Pfizer, Inc., 772 F.3d 1133, 1140-41 (8th Cir. 2014)

    (dismissing plaintiff’s state law claims as “preempted by impossibility” because the non-NDA

    holder could not avoid liability under Missouri law “without changing its product, changing its

    labeling, or leaving the market”); Fullington v. Pliva, Inc., No. 4:10CV00236 JLH, 2014 WL

    806149, at *4 (E.D. Ark. Feb. 28, 2014) (also rejecting plaintiff’s argument that “defendants could

    have refrained from selling [the drug]” based on Bartlett).

                   3.      All Remaining Claims Against the Retailer and Pharmacy Defendants Are
                           Preempted.

           Further, and for the reasons articulated in the Brand Manufacturers’ Preemption Brief at

    Section I and the Generic Manufacturers’ Preemption Brief at Sections IV.A.1-2, IV.B-C, which

    the Retailer and Pharmacy Defendants adopt and incorporate herein by reference, Plaintiffs’



                                                      12
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 17 of 32




    remaining claims are preempted or must otherwise be dismissed under controlling federal law.

    Briefly:

        •   Plaintiffs’ characterization of certain Retailer and Pharmacy Defendants as so-called

            “Repackagers” in Counts V (negligent product design) and VIII (negligent

            misrepresentation) fails for the reasons articulated in the Generic Manufacturers’

            Preemption Brief at Sections III.A.3-4, III.B.1-2, IV.A.1-2. As noted above, the Retailer

            and Pharmacy Defendants do not hold an NDA or ANDA for any form of ranitidine and

            are not “Repackagers.” Counts V and VIII fail substantively against the Retailers and

            Pharmacies for that reason, but are also preempted for all of the reasons stated herein and

            because they contain substantive allegations that easily fall within the types of claims that

            are preempted by Mensing and Bartlett.

        •   As stated in the Generic Manufacturers’ Preemption Brief at Section III.B.2, Plaintiffs’

            attempts to circumvent Mensing/Bartlett preemption through creative pleading—i.e.,

            phrasing arguments as “failure to adequately test or inspect,” “failure to follow CGMPs,”

            etc.—are preempted. Indeed, as Plaintiffs apparently recognize by omitting manufacturing

            defect claims against the Retailer and Pharmacy Defendants in the Complaints, no

            manufacturing-related claim could lie against these Defendants because they are not

            alleged to have held any regulatory license to manufacture the product and are therefore

            powerless to change manufacturing processes for ranitidine. 9



    9
      Federal law requires that an NDA or ANDA holder describe and disclose all manufacturers of its
    product. See 21 U.S.C. § 355(b)(1)(D) (NDA must contain “a full description of the methods used
    in, and the facilities and controls used for, the manufacture, processing, and packing of such
    drug.”); id. (j)(2)(A)(vi) (requiring same in an ANDA); 21 C.F.R. § 314.50(d)(1)(i)–(ii)(a) (NDA
    must contain a detailed technical “[c]hemistry, manufacturing, and controls section,” detailing,
    among other things “the name and address of [the drug substance’s] manufacturer” as well as “the
    name and address of each manufacturer of the drug product; [and] a description of the
                                                     13
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 18 of 32




       •   As explained in the Generic Manufacturers’ Preemption Brief at Section IV.B.3 and the

           Distributors’ Preemption Brief at Section III.D, Plaintiffs’ claims under the Magnuson-

           Moss Warranty Act (“MMWA”), 15 U.S.C. § 2301, must be dismissed because the

           MMWA (1) requires a valid state-law “anchor” breach of warranty claim, and all such state

           law claims advanced by Plaintiffs are preempted under Mensing; and (2) is inapplicable to

           any written warranty otherwise governed by federal law, which includes drug labeling

           regulated under the federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq. See,

           e.g., Cardenas v. Toyota Motor Corp., 418 F. Supp. 3d 1090, 1110-11 (S.D. Fla. 2019);

           Hernandez v. Johnson & Johnson Consumer, Inc., No. 3:19-cv-15679-BRM-TJB, 2020

           WL 2537633, at *5 (D.N.J. May 19, 2020).

       •   Plaintiffs’ derivative claims (i.e., Loss of Consortium, Survival, Wrongful Death, and

           Punitive Damages) are, of course, also preempted. E.g., In re Darvocet, 756 F.3d at 936;

           Generic Manufacturers’ Preemption Brief at Section IV.A.5.

       •   Any claims based on a fraud-on-the-FDA theory are separately preempted pursuant to

           Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001), as explained in the Generic

           Manufacturers’ Preemption Brief at Section III.B.2.

       •   The Brand Manufacturers and Distributors have contemporaneously argued that Plaintiffs’

           economic loss claims for OTC ranitidine are preempted by 21 U.S.C. § 379r, an argument

           which the Pharmacy and Retailer Defendants adopt wholesale. See Carter v. Novartis




    manufacturing and packaging procedures and in-process controls for the drug product.”). The
    Retailer and Pharmacy Defendants are not alleged to have held NDAs or ANDAs, nor are they
    alleged to have been identified in any Zantac NDA or ranitidine ANDA as an authorized
    manufacturer. To the extent any Plaintiff purports to assert a manufacturing defect claim against
    a Retailer or Pharmacy Defendant in an individual complaint, such a claim would clearly be
    preempted.
                                                   14
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 19 of 32




           Consumer Health, Inc., 582 F. Supp. 2d 1271, 1277, 1287-88 (C.D. Cal. 2008) (noting it

           is plaintiff’s burden to demonstrate that any state law claims fall within § 379r(e)’s savings

           clause and finding claims for economic loss only do not fall within the savings clause); see

           also Brand Manufacturers’ Preemption Brief at Section I; Distributors’ Preemption Brief

           at Section III.C.2. This argument also defeats any claims for economic loss stemming from

           use of OTC ranitidine, whether branded or generic.

           B.      The Drug Supply Chain Security Act Preempts All Claims Relating to
                   Prescription Ranitidine.

           Finally, Plaintiffs’ claims against the Pharmacy Defendants are expressly preempted by the

    Drug Supply Chain Security Act (“Drug Security Act” or “Act”), 21 U.S.C. §§ 360eee to 360eee-

    4. The Act is Congress’ national, uniform framework for tracing prescription drugs throughout

    the supply chain.

                   1.     The Drug Supply Chain Security Act Establishes a Framework of
                          Requirements Governing Pharmacies’ Tracing and Investigation of
                          Potentially Misbranded Drugs.

           In 2013, Congress passed the Drug Security Act in an effort to secure the supply chain for

    prescription pharmaceutical drugs. 21 U.S.C. §§ 360eee to 360eee-4. The Act is intentionally

    broad and comprehensive, governing all trading partners (whether manufacturers, repackagers,

    distributors, or pharmacies) in the supply chain for prescription drugs and establishing a

    framework for the critical steps necessary to enable the eventual electronic identification and

    traceability of prescription drugs. For example, since 2015, trading partners have been required to

    include specific transaction information for most transfers to other trading partners in the supply

    chain. See 21 U.S.C. § 360eee-1.

           The Act also imposes specific obligations on pharmacies, called “dispensers” in the Act’s

    text. First, pharmacies may not accept ownership of a prescription drug unless the previous owner

                                                    15
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 20 of 32




    provides specific information about that drug, including its name, its strength and dose, and the

    manufacturer’s confirmation that the drug is what it purports to be and is fit for distribution.

    § 360eee(26)-(27), § 360eee-1(d)(1)(A)(i). A pharmacy must reject any shipment that is missing

    this information. Second, the Act requires that pharmacies capture various information “as

    necessary to investigate a suspect product.” § 360eee-1(d)(1)(A)(iii) (requiring capture of, among

    other things, transaction history, product name and dose, and manufacturer’s verification of

    product legitimacy). Suspect products include any drug that a pharmacy has reason to believe is

    adulterated, misbranded, or otherwise unfit for distribution. § 360eee(21). Finally, pharmacies

    must implement a system for quarantining suspect products and determining whether they are unfit

    for distribution. § 360eee-1(d)(4). Through this web of requirements for pharmacies and others

    in the supply chain, the Act creates a comprehensive, national framework that sets pharmacies’

    requirements for identifying, tracing, and isolating adulterated or misbranded drugs.

                    2.      Plaintiffs’ Claims Against the Pharmacy Defendants Are Expressly
                            Preempted.

            To give the Act effect, Congress included an express preemption provision that precludes

    imposition of any state requirement that is “inconsistent with, more stringent than, or in addition

    to” requirements under the Act, including investigation relating to systems for tracing misbranded

    or adulterated drugs. 21 U.S.C. § 360eee-4(a). The preemption provision provides uniformity so

    that trading partners are not subjected to different rules for identifying, tracing, and quarantining

    suspect products. 10 It reads, in relevant part:

            [N]o State or political subdivision of a State may establish or continue in effect any
            requirements for tracing products through the distribution system (including any
            requirements with respect to statements of distribution history, transaction history,

    10
      Congress intended to replace the patchwork of state regulations about what is required when a
    dispenser accepts a drug from a trading partner. See Cong. Rec. H5946, 62, 64 (daily ed. Sept. 28,
    2013) (statements of Rep. Latta and Rep. Matheson).

                                                       16
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 21 of 32




           transaction information, or transaction statement of a product as such product
           changes ownership in the supply chain, or verification, investigation, disposition,
           notification, or recordkeeping relating to such systems, including paper or
           electronic pedigree systems or for tracking and tracing drugs throughout the
           distribution system) which are inconsistent with, more stringent than, or in addition
           to, any requirements applicable under [the Act].

    § 360eee-4(a) (emphasis added). Through this broad preemption clause, the Act sets the rules, and

    no state requirements can add to or contradict them, including through lawsuits. See Cipollone v.

    Liggett Group, Inc., 505 U.S. 504, 521 (1992); Riegel v. Medtronic, Inc., 552 U.S. 312, 324-25

    (2008). Unlike other express preemption provisions, which preempt only those state requirements

    that are “inconsistent” with federal standards, the Drug Security Act additionally preempts any

    state requirements for product tracing that are “more stringent than, or in addition to” federal

    requirements. Cf. Nat’l Meat Ass’n v. Harris, 565 U.S. 452, 459-60 (2012) (clause that prevents

    a state from imposing any additional or different requirements “sweeps widely”).

           Plaintiffs do not plausibly allege that the Pharmacy Defendants violated the Drug Security

    Act. Their claims instead depend on a finding that a pharmacy’s compliance with the Act is not

    enough under state common law. That, however, is precisely what the Act’s preemption provision

    prohibits: state requirements (including common law requirements) that are inconsistent with,

    more stringent than, or in addition to those imposed by the Act.

           Plaintiffs’ claims rely on the theory that the Pharmacy Defendants should not have accepted

    prescription ranitidine from pharmacy suppliers because the ranitidine contained NDMA and was

    therefore misbranded or adulterated. Plaintiffs effectively seek to impose an artificial duty on the

    Pharmacy Defendants to reject prescription ranitidine that Plaintiffs believe was misbranded or

    adulterated. See PI Complaint ¶¶ 415-424 (alleging ranitidine was misbranded or adulterated).

    Were that true, state law would impose duties upon the Pharmacy Defendants that are more

    stringent than the Act’s requirements. The Act does not mandate that dispensers identify every

                                                    17
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 22 of 32




    misbranded, adulterated, or counterfeit drug—that would be impossible. What it does require is

    that dispensers capture transaction information and refuse product if—but only if—a manufacturer

    does not certify that a product is what it says it is. By seeking to impose obligations on pharmacies

    beyond the Act’s requirements, Plaintiffs’ claims threaten the balance struck by Congress.

           The Act requires pharmacies to obtain a specific set of information from suppliers. It does

    not require pharmacies to obtain lists of ingredients or impurities, demand a guarantee that the

    product is not adulterated, or insist upon safety beyond what FDA requires. Plaintiffs’ allegations

    would require the Pharmacy Defendants to refuse receipt of prescription drugs unless their trading

    partners provided safety and impurity information about the drug beyond its label, including

    chemical analyses of ranitidine’s molecular structure, or to perform such chemical tests

    themselves, all of which would be in addition to and well beyond what the Act requires.

           In effect, all of Plaintiffs’ claims challenge the Act and FDA’s requirements for identifying

    and investigating potentially adulterated or misbranded product by asserting that compliance with

    the Act is not enough. The Act sets forth the maximum a pharmacy is required to do when

    accepting product from manufacturers and tracing it through the supply chain—it does not require

    what Plaintiffs propose. Plaintiffs’ claims, and the duties and warranties Plaintiffs seek to impose

    on the Pharmacy Defendants, would require the Pharmacy Defendants to identify and investigate

    every single product for safety, molecular instability, and adulteration. This is not what the Act

    envisions or mandates. Therefore, all of Plaintiffs’ claims against the Pharmacy Defendants are

    preempted and should be dismissed.

    IV.    CONCLUSION

           For the reasons stated herein, and as incorporated by reference from Defendants’ Shotgun

    Pleading Briefs, the Brand Manufacturers’ Preemption Brief, the Generic Manufacturers’



                                                     18
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 23 of 32




    Preemption Brief, and the Distributors’ Preemption Brief, all of Plaintiffs’ state law claims in the

    Master Personal Injury Complaint and the Consolidated Consumer Class Action Complaint against

    the Retailer and Pharmacy Defendants are preempted and must be dismissed.


    Dated: August 24, 2020                        Respectfully submitted,

                                                  /s/ Sarah E. Johnston
                                                  Sarah E. Johnston
                                                  BARNES & THORNBURG LLP
                                                  2029 Century Park East, Suite 300
                                                  Los Angeles, CA 90067
                                                  Tel: (310) 284-3798
                                                  Fax: (310) 284-3894
                                                  sjohnston@btlaw.com
                                                  Liaison Counsel for All Retailer and Pharmacy
                                                  Defendants; and Attorney for Defendants
                                                  Albertsons Companies, Inc., improperly named as
                                                  Albertson’s Companies, Inc.; Amazon.com, Inc.;
                                                  BJ’s Wholesale Club Holdings, Inc.; Costco
                                                  Wholesale Corporation; CVS Pharmacy, Inc.;
                                                  Duane Reade, Inc.; Giant Eagle, Inc.; Publix Super
                                                  Markets, Inc., Rite Aid Hdqtrs. Corp.; Safeway Inc.;
                                                  ShopRite Supermarkets, Inc.; Southeastern Grocers,
                                                  Inc.; Walgreen Co.; Walgreens Boot Alliance, Inc.;
                                                  Wakefern Food Corporation; and Winn-Dixie
                                                  Stores, Inc.

                                                  /s/ Andrew D. Kaplan (with consent)
                                                  Andrew D. Kaplan
                                                  Daniel T. Campbell
                                                  Lyndsay A. Gorton
                                                  CROWELL & MORING LLP
                                                  1001 Pennsylvania Avenue NW
                                                  Washington, DC 20004
                                                  Tel: (202) 624-2500
                                                  Fax: (202) 628-5116
                                                  akaplan@crowell.com
                                                  dcampbell@crowell.com
                                                  lgorton@crowell.com
                                                  Attorneys for Defendants Cardinal Health, Inc. and
                                                  Medicine Shoppe International, Inc.




                                                    19
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 24 of 32




                                       /s/ R. Trent Taylor (with consent)
                                       R. Trent Taylor
                                       MCGUIRE WOODS LLP
                                       800 East Canal Street
                                       Richmond, VA 23219
                                       Tel: (804) 775-1182
                                       Fax: (804) 225-5409
                                       rtaylor@mcguirewoods.com

                                       Emily Y. Rottmann
                                       MCGUIRE WOODS LLP
                                       50 N. Laura Street, Suite 3300
                                       Jacksonville, FL 32202
                                       Tel: (904) 798-3200
                                       Fax: (904) 798-3207
                                       erottmann@mcguirewoods.com
                                       Attorneys for Defendant Dolgencorp, LLC

                                       /s/ Christopher M. Strongosky (with consent)
                                       Christopher M. Strongosky
                                       DLA PIPER LLP (US)
                                       1251 Avenue of the Americas, 27th Floor
                                       New York, NY 10020
                                       Tel: (212) 335-4643
                                       Fax: (212) 884-8543
                                       christopher.strongosky@dlapiper.com
                                       Attorney for Defendants Dollar Tree Stores, Inc.
                                       and Family Dollar, Inc.

                                       /s/ Matt Knepper (with consent)
                                       Matt Knepper
                                       Abraham James Spung
                                       Sarah L. Zimmerman
                                       HUSCH BLACKWELL LLP
                                       190 Carondelet Plaza, Suite 600
                                       St. Louis, MO 63105
                                       Tel: (314) 480-1500
                                       Fax: (314) 480-1505
                                       matt.knepper@huschblackwell.com
                                       james.spung@huschblackwell.com
                                       sarah.zimmerman@huschblackwell.com
                                       Attorneys for Defendant Express Scripts, Inc.




                                         20
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 25 of 32




                                             /s/ Sophia B. Castillo (with consent)
                                             Sophia B. Castillo
                                             DOWNEY BRAND LLP
                                             455 Market Street, Suite 1500
                                             San Francisco, CA 94105
                                             Tel: (415) 848-4800
                                             Fax: (415) 848-4801
                                             scastillo@downeybrand.com

                                             Monica Browner
                                             John McCarron
                                             DOWNEY BRAND LLP
                                             621 Capitol Mall, 18th Floor
                                             Sacramento, CA 95814
                                             Tel: (916) 444-1000
                                             Fax: (916) 444-2100
                                             mbrowner@downeybrand.com
                                             jmccarron@downeybrand.com
                                             Attorneys for Grocery Outlet, Inc.*

                                             /s/ Kirstin B. Ives (with consent)
                                             Kirstin B. Ives
                                             Tyler Johannes
                                             FALKENBERG IVES LLP
                                             230 W. Monroe Street, Suite 2220
                                             Chicago, IL 60606
                                             Tel: (312) 566-4803
                                             Fax: (312) 566-4810
                                             kbi@falkenbergives.com
                                             tgj@falkenbergives.com
                                             Attorneys for Defendant Humana Pharmacy, Inc.

                                             /s/ Jeffrey A. Kennard (with consent)
                                             Jeffrey A. Kennard
                                             Cameron E. Grant
                                             SCHARNHORST AST KENNARD GRIFFIN PC
                                             1100 Walnut Street, Ste 1950
                                             Kansas City, MO 64106
                                             Tel: (816) 268-9400
                                             Fax: (816) 268-9409
                                             jkennard@sakg.com
                                             cgrant@sakg.com
                                             Attorneys for Defendant Hy-Vee, Inc.


    *Not named as a Defendant in the PI or Consumer Complaints.

                                                21
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 26 of 32




                                       /s/ Robert J. Guite (with consent)
                                       Robert J. Guite
                                       SHEPPARD MULLIN RICHTER &
                                       HAMPTON LLP
                                       Four Embarcadero Center, 17th Floor
                                       San Francisco, CA 94111
                                       Tel: (415) 434-9100
                                       rguite@sheppardmullin.com

                                       Moe Keshavarzi
                                       Jennifer Pennington
                                       SHEPPARD MULLIN RICHTER &
                                       HAMPTON LLP
                                       333 South Hope Street, 43rd Floor
                                       Los Angeles, CA 90071
                                       Tel: (213) 620-1780
                                       mkeshavarzi@sheppardmullin.com
                                       jepennington@sheppardmullin.com
                                       Attorneys for Defendant Kaiser Permanente
                                       International

                                       /s/ Fredrick H. L. McClure (with consent)
                                       Fredrick H. L. McClure
                                       William A. McBride
                                       TRENAM, KEMKER, SCHARF, BARKIN,
                                       FRYE, O’NEILL & MULLIS, P.A.
                                       101 E. Kennedy Blvd., Suite 2700
                                       Tampa, FL 33602
                                       Tel: (813) 223-7474
                                       Fax: (813) 229-6553
                                       fmcclure@trenam.com; jamer@trenam.com
                                       bmcbride@trenam.com; lbehr@trenam.com
                                       Attorneys for Defendants The Kroger Co., Fred
                                       Meyer Stores, Inc. and Smith’s Food & Drug
                                       Centers, Inc.

                                       /s/ Jerauld E. Brydges (with consent)
                                       Jerauld E. Brydges
                                       HARTER SECREST & EMERY LLP
                                       1600 Bausch & Lomb Place
                                       Rochester, NY 14604
                                       Tel: (585) 231-1239
                                       Fax: (585) 232-2152
                                       jbrydges@hselaw.com




                                         22
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 27 of 32




                                       Manuel Farach
                                       McGLINCHEY STAFFORD
                                       One East Broward Blvd, Suite 1400
                                       Fort Lauderdale, FL 33301
                                       Tel: (954) 356-2501
                                       Fax: (954) 333-3847
                                       mfarach@mcglinchey.com
                                       Attorneys for Defendant Price Chopper Operating
                                       Co., Inc.

                                       /s/ Harley Ratliff (with consent)
                                       Harley Ratliff
                                       SHOOK, HARDY & BACON L.L.P.
                                       2555 Grand Blvd.
                                       Kansas City, MO 64108
                                       Tel: (816) 474-6550
                                       hratliff@shb.com

                                       William P. Geraghty
                                       Devin A. Moss
                                       SHOOK, HARDY & BACON L.L.P.
                                       Miami Center, Suite 3200
                                       201 South Biscayne Boulevard
                                       Miami, FL 33131
                                       Tel: (305) 358-5171
                                       Fax: (305) 358-7470
                                       wgeraghty@shb.com
                                       dmoss@shb.com
                                       Attorneys for Defendants Walmart, Inc. and Sam’s
                                       West, Inc.




                                         23
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 28 of 32




                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 24th day of August, 2020, I caused the foregoing Retailer and

    Pharmacy Defendants’ Rule 12 Motion to Dismiss on the Ground of Preemption and Incorporated

    Memorandum of Law to be filed electronically through the CM/ECF system, which will send

    notice of filing to all CM/ECF participants.


                                                        /s/ Sarah E. Johnston
                                                        Sarah E. Johnston




                                                   24
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 29 of 32




                                              APPENDIX A

                            RETAILER/PHARMACY DEFENDANTS
                        NAMED IN THE PI AND CONSUMER COMPLAINTS

                         RETAILER DEFENDANTS (RETAILER OTC ONLY)

                         Defendant                    Associated Corporate Entities (named in the
                                                       PI Complaint and/or Consumer Complaint)
                     Amazon.com, Inc.

                     Dolgencorp, LLC*

                    Family Dollar, Inc.*                         Dollar Tree Stores, Inc.


                PHARMACY DEFENDANTS (PHARMACY PRESCRIPTION ONLY)

                         Defendant                    Associated Corporate Entities (named in the
                                                       PI Complaint and/or Consumer Complaint)
                   Express Scripts, Inc. 11


               RETAILER AND PHARMACY DEFENDANTS (BOTH OPERATIONS)

                         Defendant                    Associated Corporate Entities (named in the
                                                       PI Complaint and/or Consumer Complaint)
                Albertsons Companies, Inc.                           Safeway Inc.*
             (improperly named as Albertson’s             (improperly named as Safeway, Inc.)
                     Companies, Inc.)

            BJ’s Wholesale Club Holdings, Inc. 12

              Costco Wholesale Corporation*

                   CVS Pharmacy, Inc.*

                      Giant Eagle, Inc.



    * Defendants who have also been named as Repackagers in the PI and Consumer Complaints.
    11
      Express Scripts, Inc. is only named in the PI Complaint. Further, Express Scripts, Inc. is not a
    pharmacy and does not dispense medications, including brand or generic ranitidine.
    12
         BJ’s Wholesale Club Holdings, Inc. is only named in the PI Complaint.

                                                    A-1
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 30 of 32




                 Humana Pharmacy, Inc. 13
          (improperly named as Humana Pharmacy
                      Solutions, Inc.)

                        Hy-Vee, Inc.

             Kaiser Permanente International 14

                      The Kroger Co.*                                Fred Meyer Stores, Inc.

                                                             Smith’s Food & Drug Centers, Inc.
                                                        (improperly named as Smith’s Food and Drug
                                                                       Centers, Inc.)

             Price Chopper Operating Co., Inc.

                Publix Super Markets, Inc.*
         (improperly named as Publix Supermarkets,
                           Inc.)

                  Rite Aid Hdqtrs. Corp.*
         (improperly named as Rite Aid Corporation)

                ShopRite Supermarkets, Inc.                        Wakefern Food Corporation
              (improperly named as Shop-Rite
                    Supermarkets, Inc.)

                       Walgreen Co.                                     Duane Reade, Inc.
           (improperly named as Walgreens Boot
                         Alliance)                                Walgreens Boot Alliance, Inc.*

                       Walmart, Inc.                                    Sam’s West, Inc.

                  Winn-Dixie Stores, Inc.                           Southeastern Grocers, Inc. 15
          (improperly named as Winn Dixie Stores,           (improperly named as Southeastern Grocers,
                           Inc.)                               Inc. f/k/a Southeastern Grocers, LLC)




    13
      Humana Pharmacy, Inc., improperly named as Humana Pharmacy Solutions, Inc., is only named
    in the PI Complaint.
    14
         Kaiser Permanente International is only named in the PI Complaint.
    15
      Southeastern Grocers, Inc., improperly named as Southeastern Grocers, Inc. f/k/a Southeastern
    Grocers, LLC, is only named in the PI Complaint.

                                                      A-2
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 31 of 32




                            RETAILERS AND PHARMACIES
                    NOT NAMED IN THE PI OR CONSUMER COMPLAINTS

                               RETAILERS (RETAILER OTC ONLY)

                        Retailer                       Associated Corporate Entities (named in the
                                                        PI Complaint and/or Consumer Complaint)
                 Grocery Outlet, Inc. 16


                      PHARMACIES (PHARMACY PRESCRIPTION ONLY)

                       Pharmacy                               Associated Corporate Entities
                                                  None.


                    RETAILERS AND PHARMACIES (BOTH OPERATIONS)

                  Retailer/Pharmacy                    Associated Corporate Entities (named in the
                                                        PI Complaint and/or Consumer Complaint)
              The Vons Companies, Inc. 17                      Albertsons Companies, Inc.

                                                                        Safeway Inc.

                  Target Corporation 18


    16
        Grocery Outlet, Inc. is named in three individual personal injury cases, Gibbons v.
    GlaxoSmithKline LLC et al., Case No. RG20061365; Elias v. GlaxoSmithKline LLC et al., Case
    No. RG20061726; and Grag Amelino v. GlaxoSmithKline, LLC et al., Case No. RG20061342,
    filed in Alameda Superior Court in California, that have been tagged for transfer to this MDL. See
    Conditional Transfer Order 25 [Dkt. No. 1050]; Conditional Transfer Order 22 [Dkt. No. 941].
    These actions currently are subject to a proposed motion to remand by the Plaintiffs’ firms
    initiating these three actions [Dkt. No. 1205], which the Court has deferred until after rulings on
    the instant Motions. Grocery Outlet, Inc. is not named as a Defendant in the PI or Consumer
    Complaints; however, due to the current procedural posture of the cases in which it is a Defendant,
    Grocery Outlet, Inc. is identified here as a moving party, subject to the Court’s further rulings on
    these Motions and the proposed motion to remand.
    17
      The Vons Companies, Inc. is not named in the PI or Consumer Complaints, but is named in an
    individual case that has since been added to this MDL.
    18
      Target Corporation is named in one personal injury complaint, Karon v. Boehringer, et al., MDL
    Case No. 9:20-cv-80779, prior to the filing of the PI and Consumer Complaints. Target
    Corporation is not named as a Defendant in the PI or Consumer Complaints, but is identified in
    both. The Complaints allege that “any current or former Target pharmacy” is included in the
    definition of “CVS.” PI Complaint ¶ 166; Consumer Complaint ¶ 378.

                                                   A-3
Case 9:20-md-02924-RLR Document 1584 Entered on FLSD Docket 08/24/2020 Page 32 of 32




                                                     OTHER

                         Defendant                      Associated Corporate Entities (named in the
                                                         PI Complaint and/or Consumer Complaint)
         H-E-B LP f/k/a HEB Grocery Company* 19

                    Kmart Corporation 20

            Medicine Shoppe International, Inc. 21                Cardinal Health, Inc.* 22

                      OptumRx, Inc. 23

             Vitamin Shoppe Industries, LLC 24
            f/k/a Vitamin Shoppe Industries, Inc.




    19
         To date, H-E-B LP f/k/a HEB Grocery Company is not represented by counsel in this MDL.
    20
         To date, Kmart Corporation is not represented by counsel in this MDL.
    21
      Medicine Shoppe International, Inc. is named as a Retailer Defendant in the PI and Consumer
    Complaints, but does not consider itself to be a Retailer or Pharmacy Defendant.
    22
      Cardinal Health, Inc. is named only as a Distributor Defendant in the PI and Consumer
    Complaints.
    23
      To date, OptumRx, Inc. is not represented by counsel in this MDL. OptumRx, Inc. is also only
    named in the PI Complaint.
    24
      To date, Vitamin Shoppe Industries, LLC is not represented by counsel in this MDL. Vitamin
    Shoppe Industries, LLC is also named only in the PI Complaint.

                                                      A-4
